Title: To Thomas Jefferson from Georges Thomas, 15 July 1801
From: Thomas, Georges
To: Jefferson, Thomas


               Philadelphia, 15 July 1801. An unfortunate crippled Frenchman takes the liberty of presenting his misfortunes to TJ. He entered this country in 1790 in hope of becoming a citizen, but unfortunately he was injured three months after his arrival, which prevented him from working and caused him much misery. Fortunately, after a lapse of time he found employment as the contractor’s clerk supervising work on fortifications. He hoped to put away some money for his old age, but the project was stopped, removing that hope. He spent five winter months waiting for the renewal of the work, which did not happen, and has been unable to find other employment. Now in a sad state, he asks for assistance. If he could have a job overseeing some work, or as a concierge in a government office, or any other position so as not to be a burden on the public, his ambition would be fulfilled. If he cannot obtain a position, he asks for a loan that, together with what little money he has of his own, would help him open a small shop to earn a livelihood. He cannot do that without some assistance. He asks TJ to take his situation under consideration and tell him if he can have any hope. His address is the corner of Walnut and Eighth streets.
            